DETAILED ACTION
This notice is in response to the amended claims filed on 04/20/2022 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 07/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 3-6, 9, 11-14, 17, and 19-22 have been amended.
Claims 2, 10, and 18 have been cancelled.
Claims 1, 3-9, 11-17, and 19-24 are pending.

Interview Summary
Examiner initiated an Examiner Interview on 10/18/2021. Applicant and Examiner discussed the previously cited disclosure of Aiash et al. (NPL: "A Formally Verified Access Control Mechanism for Information Centric Networks"; July 2015) in view of Scheidt et al. (US20110178930), as well as newly identified reference Zhang et al. (US20120174181). Particularly, Examiner and Applicant discussed the filed amendments with regards to Zhang at [0035-036] and [0049-050] regarding signature confirmation of the forwarding router node, and further to amending the claims to incorporate language directed to the router member hopping system disclosed in, e.g., [0054-055] of Applicant's Specification. Applicant and Examiner discussed further on 07/29/2022, wherein specific proposed amendments were agreed upon. Applicant subsequently indicated Examiner proceed with entering an Examiner’s Amendment as below.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on October 20, 2021 to amend claims 1, 4, 6, 9, 12, 14, 17, 20, and 22 as herein.
The application has been amended as follows:

CLAIMS:
1.	(Proposed Amended) A system for information-centric network namespace policy-based content delivery, the system comprising:
at least one processor; and
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
receive a registration request from a requesting node on an information-centric network (ICN);
validate credentials of the requesting node, wherein validation of the credentials includes verification of a security level and a category included in the credentials;
register the requesting node with the ICN based on results of the validation;
register a set of content items associated with the requesting node with the ICN;
receive an interest packet from a consumer node for a content item of the set of content items that includes an interest packet security level for the content item;
register a router as part of a group associated with a group key;
determine that the interest packet has been signed with [[a]]the group key;
identify that the router and the requesting node are members of [[a]]the group associated with the group key;
validate a group signature included in the interest packet;
determine compliance of the security level of the router and the requesting node with the interest packet security level; and
transmit, responsive to the compliance determination and validation of the group signature, the content item to the consumer node,
wherein the ICN comprises a plurality of routers, wherein each router of the plurality of routers has a policy not to deliver interest packets to other routers of the plurality of routers unless the other routers are members of the group.

4.	(Proposed Amended) The system of claim 1, further comprising: instructions that cause the at least one processor to:
determine that the requesting node is not a member of the group associated with the group key; and
prevent transmission of the content item to the consumer node.

6.	(Proposed Amended) The system of claim 5, further comprising instructions that cause the at least one processor to:
receive a key status update from the consumer node for the key;
validate the key status update;
cache the key status update in a local key status cache of the requesting node; and
synchronize the key status update to other nodes of the ICN.

9.	(Proposed Amended) At least one non-transitory machine readable medium including instructions for information-centric network namespace policy-based content delivery that, when executed by at least one processor, cause the at least one processor to perform operations to:
receive a registration request from a requesting node on an information-centric network (ICN);
validate credentials of the requesting node, wherein validation of the credentials includes verification of a security level and a category included in the credentials;
register the requesting node with the ICN based on results of the validation;
register a set of content items associated with the requesting node with the ICN;
receive an interest packet from a consumer node for a content item of the set of content items that includes an interest packet security level for the content item;
register a router as part of a group associated with a group key;
determine that the interest packet has been signed with [[a]]the group key;
identify that the router and the requesting node are members of [[a]]the group associated with the group key;
validate a group signature included in the interest packet;
determine compliance of the security level of the router and the requesting node with the interest packet security level; and
transmit, responsive to the compliance determination and validation of the group signature, the content item to the consumer node,
wherein the ICN comprises a plurality of routers, wherein each router of the plurality of routers has a policy not to deliver interest packets to other routers of the plurality of routers unless the other routers are members of the group.

12.	(Proposed Amended) The at least one non-transitory machine readable medium of claim 9, further comprising instructions that cause the at least one processor to:
determine that the requesting node is not a member of the group associated with the group key; and
prevent transmission of the content item to the consumer node.

14.	(Proposed Amended) The at least one non-transitory machine readable medium of claim 13, further comprising instructions that cause the at least one processor to:
receive a key status update from the consumer node for the key;
validate the key status update;
cache the key status update in a local key status cache of the requesting node; and
synchronize the key status update to other nodes of the ICN.

17.	(Proposed Amended) A method for information-centric network namespace policy-based content delivery, the method comprising:
receiving a registration request from a requesting node on an information-centric network (ICN);
validating credentials of the requesting node, wherein validating the credentials includes verifying a security level and a category included in the credentials;
registering the requesting node with the ICN based on results of the validation;
registering a set of content items associated with the requesting node with the ICN;
receiving an interest packet from a consumer node for a content item of the set of content items that includes an interest packet security level for the content item;
registering a router as part of a group associated with a group key;
determining that the interest packet has been signed with [[a]]the group key;
identifying that the router and the requesting node are members of [[a]]the group associated with the group key;
validating a group signature included in the interest packet;
determining compliance of the security level of the router and the requesting node with the interest packet security level; and
transmitting, responsive to the compliance determination and validation of the group signature, the content item to the consumer node,
wherein the ICN comprises a plurality of routers, wherein each router of the plurality of routers has a policy not to deliver interest packets to other routers of the plurality of routers unless the other routers are members of the group.

20.	(Proposed Amended) The method of claim 17, further comprising:
determining that the requesting node is not a member of the group associated with the group key; and
preventing transmission of the content item to the consumer node.

22.	(Proposed Amended) The method of claim 21, further comprising:
receiving a key status update from the consumer node for the key;
validating the key status update;
caching the key status update in a local key status cache of the requesting node; and
synchronizing the key status update to other nodes of the ICN.

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-24 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “registering a router as part of a group associated with a group key; determining that the interest packet has been signed with the group key; identifying that the router and the requesting node are members of the group associated with the group key; validating a group signature included in the interest packet […] wherein the ICN comprises a plurality of routers, wherein each router of the plurality of routers has a policy not to deliver interest packets to other routers of the plurality of routers unless the other routers are members of the group”.
Art found of record, e.g., the combination of Aiash et al. (NPL: “A Formally Verified Access Control Mechanism for Information Centric Networks”) and Scheidt et al. (US20110178930) teach a method for information-centric network namespace policy-based content delivery, the method comprising: receiving a registration request from a node on an information-centric network (ICN); validating credentials of the node, wherein validating the credentials includes verifying a security level and a category included in the credentials; registering the node with the ICN based on results of the validation; registering a set of content items associated with the node with the ICN; receiving an interest packet from a consumer node for a content item of the set of content items that includes an interest packet security level for the content item; determining compliance of the security level of the router and the node with the interest packet security level; and transmitting, responsive to the compliance determination and validation of the group signature, the content item to the consumer node (see as particularly presented in the Non-Final Office Action date 01/20/2022), however fails to teach the system similarly determining that the interest packet has been signed with the group key; identifying that the router and the requesting node are members of the group associated with the group key; validating a group signature included in the interest packet; wherein the ICN comprises a plurality of routers, wherein each router of the plurality of routers has a policy not to deliver interest packets to other routers of the plurality of routers unless the other routers are members of the group.
Other prior art, e.g., Zhang et al. (US20120174181) teaches a system for validating membership of a node in a group in a content oriented network using a signature provided from a router node when requesting content (see, e.g., [0035-036] and [0049-050]), yet similarly fails to teach identifying that the router and the requesting node are members of the group associated with the group key; wherein each router of the plurality of routers has a policy not to deliver interest packets to other routers of the plurality of routers unless the other routers are members of the group (e.g., Zhang routers forward through untrusted routers in group key protected form). Wijnands et al. (US11018886) teaches a multicast system for forwarding information through a system of routers only when a group member is further downstream (see, e.g., abstract, column 3, lines 12-42), yet similarly fails to remedy the aforementioned deficiency, failing to teach wherein the router and the requesting node are members of the group associated with the group key; wherein each router of the plurality of routers has a policy not to deliver interest packets to other routers of the plurality of routers unless the other routers are members of the group (instead passing through intermediate routers). Wainner et al. (US7509491) teaches a group key system for forwarding information in a multicast network, wherein the content is protected by a group key (see, e.g., abstract, column 6 lines 17-39), yet similarly fails to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claims 9 and 17 similarly has been amended to recite language directed to the aforementioned subject matter. Dependent claims 3-8 (of claim 1) 11-16 (of claim 9), and 19-24 (of claim 17) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                              /TAGHI T ARANI/      Supervisory Patent Examiner, Art Unit 2438